FRANK and JO-ANN MANDARANO, Plaintiffs Below, Appellants,
v.
HARLEYSVILLE MUTUAL INSURANCE COMPANY, Defendant Below, Appellee.
No. 370, 2009.
Supreme Court of Delaware.
Submitted: November 3, 2009.
Decided: November 12, 2009.
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
CAROLYN BERGER, Justice
This 12th day of November 2009, the Court, having considered this matter on the briefs and the oral argument of the parties, and having concluded that the same should be affirmed on the basis of and for the reasons assigned by the Superior Court in its May 29, 2009 Opinion and Order;
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.